18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Harold M. GAY, Petitioner,v.NATIONAL TRANSPORTATION SAFETY BOARD;  and Federal AviationAdministration, Respondents.
No. 93-1225.
United States Court of Appeals, District of Columbia Circuit.
Feb. 15, 1994.Rehearing and Suggestion for Rehearing In BancDenied June 1, 1994.Rehearing Denied Nov. 15, 1994.

On petition for review of an Order of the National Transportation Safety Board.
NTSB
PETITION DENIED.
Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the National Transportation Safety Board and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review be denied.  The National Transportation Safety Board's January 21, 1993 Opinion and Order awarding petitioner attorney's fees at the rate of $75 per hour as provided by the Equal Access to Justice Act, 5 U.S.C. Sec. 504(b)(1)(A)(ii), was not arbitrary, capricious or an abuse of discretion.   See Pierce v. Underwood, 487 U.S. 552, 572 (1988).  Further, the Board's decision not to award petitioner $719 as reimbursement for his travel expenses was not arbitrary, capricious or an abuse of discretion.  See 5 U.S.C. Sec. 504(b)(1)(A) (defining "fees and other expenses").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.